          Case 1:20-cv-01205-DAD-JLT Document 9 Filed 10/30/20 Page 1 of 5


1
2
3

4
5
6

7
8                                   UNITED STATES DISTRICT COURT
9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   DONOVIN LAST, on behalf of himself and                   )       Case No.: 1:20-cv-01205-DAD JLT
     all others similarly situated,                           )
12                                                            )       SCHEDULING ORDER 1 (Fed. R. Civ. P. 16)
                       Plaintiff,
13                                                            )
              v.                                              )       Pleading Amendment Deadline: 2/26/2021
14                                                            )
     M-I, LLC, et al.,                                        )       Discovery Deadlines:
15                                                            )             Initial Disclosures: 11/22/2020
                       Defendants.
                                                              )             Non-Expert (Class Issues): 4/5/2022
16
                                                              )             Mid-Discovery Status Conference:
17                                                                          5/10/2021 at 8:30 a.m.

18                                                                    Class Certification Motion Deadlines:
                                                                             Filing: 1/11/2022
19
                                                                             Opposition: 3/8/2022
20                                                                           Reply brief: 4/5/2022
                                                                             Hearing: 5/17/2022 at 9:30 a.m.
21                                                                                      Bakersfield, CA
22
23   I.       Pleading Amendment Deadline

24            Any requested pleading amendments are ordered to be filed, either through a stipulation or

25   motion to amend, no later than February 26, 2021. Any motion to amend the pleadings shall be heard

26   by the Honorable Dale A. Drozd, United States District Court Judge.

27
              1  The Court finds the information provided by the parties in the Joint Scheduling Report and worksheet (Doc. 8) is
28
     sufficient to schedule the action without a hearing. Therefore, the hearing date of November 16, 2020 is VACATED.


                                                                  1
            Case 1:20-cv-01205-DAD-JLT Document 9 Filed 10/30/20 Page 2 of 5


1    II.      Discovery Plan and Cut-Off Date

2             The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

3    on or before November 22, 2020.

4             Discovery is now open for all non-expert discovery pertaining to the class certification motion

5    and to the merits, to the extent it overlaps with the class issues. All non-expert discovery related to the

6    motion for class certification SHALL be completed later than April 5, 2022. Both sides may conduct

7    discovery as to the evidence relied upon in support of the motion and in opposition to the motion for

8    class certification.

9             The Court sets a mid-discovery status conference on May 10, 2021 at 8:30 a.m. before the

10   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

11   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

12   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

13   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

14   completed as well as any impediments to completing the discovery within the deadlines set forth in this

15   order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

16   1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

17   intent to appear telephonically no later than five court days before the noticed hearing date.

18   III.     Pre-Trial Motion Schedule

19            Discovery motions are heard before the Honorable Jennifer L. Thurston, United States

20   Magistrate Judge at the United States Courthouse in Bakersfield, California. For these hearings,

21   counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code 1652736,

22   provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the intent to

23   appear telephonically no later than five court days before the noticed hearing date. All other non-

24   dispositive hearings SHALL be set before Judge Drozd.

25            No motion to amend or stipulation to amend the case schedule will be entertained unless

26   it is filed at least one week before the first deadline the parties wish to extend. Likewise, no

27   written discovery motions shall be filed without the prior approval of the assigned Magistrate Judge.

28   A party with a discovery dispute must first confer with the opposing party in a good faith effort to


                                                         2
           Case 1:20-cv-01205-DAD-JLT Document 9 Filed 10/30/20 Page 3 of 5


1    resolve by agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party

2    promptly shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be

3    the obligation of the moving party to arrange and originate the conference call to the court. To

4    schedule this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan

5    Hall, at (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local

6    Rule 251 with respect to discovery disputes or the motion will be denied without prejudice and

7    dropped from the Court’s calendar.

8            In scheduling such motions, the Magistrate Judge may grant applications for an order shortening

9    time pursuant to Local Rule 144(e). However, if counsel does not obtain an order shortening time, the

10   notice of motion must comply with Local Rule 251.

11           All dispositive pre-trial motions shall be heard by the Honorable Dale A. Drozd, United States

12   District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56 and

13   Local Rules 230 and 260.

14   IV.     Motions for Summary Judgment or Summary Adjudication

15           At least 21 days before filing a motion for summary judgment or motion for summary

16   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

17   to be raised in the motion.

18           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

19   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

20   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

21   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

22   expense of briefing a summary judgment motion; 6) to arrive at a joint statement of undisputed facts.

23           The moving party shall initiate the meeting and SHALL provide a complete, proposed statement

24   of undisputed facts at least five days before the conference. The finalized joint statement of undisputed

25   facts SHALL include all facts that the parties agree, for purposes of the motion, may be deemed true.

26   In addition to the requirements of Local Rule 260, the moving party shall file the joint statement of

27   undisputed facts.

28           In the notice of motion, the moving party shall certify that the parties have met and conferred as


                                                         3
           Case 1:20-cv-01205-DAD-JLT Document 9 Filed 10/30/20 Page 4 of 5


1    ordered above or set forth a statement of good cause for the failure to meet and confer.

2    V.       Motion for Class Certification

3             The motion for class certification SHALL be filed no later than January 11, 2022. Opposition

4    to the motion SHALL be filed no later than March 8, 2022. During the interval between the filing of

5    the motion and the deadline for the opposition, the defendant may conduct discovery as to the evidence

6    relied upon by plaintiff for the motion for class certification.

7             Neither the motion nor the opposition SHALL exceed 30 pages, exclusive of evidence and

8    evidentiary objections, unless leave is granted by the Court prior to the filing. Any reply SHALL be

9    filed no later than April 5, 2022, and shall not exceed 15 pages, exclusive of evidentiary objections.

10   During the interval between the filing of the opposition and the deadline for the reply, the plaintiff may

11   conduct discovery as to the evidence relied upon by defendant for the opposition to the motion for class

12   certification.

13            Any objections to the evidence SHALL be filed at the same time as the opposition (for

14   Defendant) and the reply (for Plaintiff). 2 A hard-copy, courtesy copy of all filings related to the

15   class motion SHALL be sent via overnight mail to the Chambers of Magistrate Judge Thurston at

16   the same time the filing is submitted. All of the pages of evidence in the hard copy SHALL be

17   numbered, tabbed and indexed.

18            The hearing on the motion for class certification is set for May 17, 2022, at 9:30 a.m. before

19   Magistrate Judge Thurston at the United States Courthouse in Bakersfield, California.

20   VI.      Settlement Conference

21            If the parties believe the matter is in a settlement posture prior to the motion of class

22   certification being decided, the parties may submit a joint written request for a settlement conference,

23   including proposed dates, at which time a conference will be set with the Court.

24   VII.     Compliance with Federal Procedure

25            All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

26   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

27
28            2No motions to strike evidence will be entertained. If the Court sustains an objection to a piece of evidence, the
     evidence will not be considered.

                                                                 4
         Case 1:20-cv-01205-DAD-JLT Document 9 Filed 10/30/20 Page 5 of 5


1    amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

2    handle its increasing case load, and sanctions will be imposed for failure to follow the Rules as

3    provided in both the Federal Rules of Civil Procedure and the Local Rules of Practice for the Eastern

4    District of California.

5    VIII. Effect of this Order

6            The foregoing order represents the best estimate of the Court and counsel as to the agenda most

7    suitable to dispose of this case. If the parties determine at any time that the schedule outlined in this

8    order cannot be met, counsel SHALL the Court immediately of that fact so that adjustments may be

9    made, either by stipulation or by subsequent status conference.

10           The dates set in this order are firm and will not be modified absent a showing of good

11   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

12   contained herein will not be considered unless they are accompanied by affidavits or declarations,

13   and where appropriate attached exhibits, which establish good cause for granting the relief

14   requested.

15           Failure to comply with this order may result in the imposition of sanctions.

16
17   IT IS SO ORDERED.

18       Dated:     October 29, 2020                            /s/ Jennifer L. Thurston
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21

22
23
24

25
26
27
28


                                                         5
